Case 19-13557-JDW   Doc 66    Filed 04/09/20 Entered 04/09/20 16:13:25   Desc Main
                             Document      Page 1 of 5
Case 19-13557-JDW   Doc 66    Filed 04/09/20 Entered 04/09/20 16:13:25   Desc Main
                             Document      Page 2 of 5
Case 19-13557-JDW   Doc 66    Filed 04/09/20 Entered 04/09/20 16:13:25   Desc Main
                             Document      Page 3 of 5
Case 19-13557-JDW   Doc 66    Filed 04/09/20 Entered 04/09/20 16:13:25   Desc Main
                             Document      Page 4 of 5
Case 19-13557-JDW   Doc 66    Filed 04/09/20 Entered 04/09/20 16:13:25   Desc Main
                             Document      Page 5 of 5
